Per Curiam :
The court was without jurisdiction to make the order appealed from.
In a proceeding taken to annul a liquor tax certificate, the statute provides for the granting of “ an order requiring the holder of such certificate "x" * "x" to appear * * * on a day specified therein, not more than ten days after the granting thereof.” (Laws of 1896, chap. 112, § 28.) '
*380The order issued in this proceeding was made returnable fifteen days after the granting thereof.
The order should be reversed, With ten dollars costs and printing disbursements. .
Present—Van Brunt, P. J., Rumsey, Williams, Patterson and Parker, Jj.
■ Order reversed, with ten dollars costs and disbursements.